Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 6, and 11, fig. 1 of Bae (US 2019/0346872) teaches a bias voltage calibration circuit adapted for a signal receiving device [eg. 14a], comprising: a reference voltage generator [110]; a voltage- current converter [121 1,121 2,R1,TR1-TR4] coupled to the reference voltage generator, and converting the reference voltage [VBGR] to generate a reference current [output of TR2,TR4]; and a bias current generator [122 1,122 2] generating a plurality of bias currents according to the reference current, and in a calibration mode, providing the bias current to an equalization circuit [eg. 121 _3] of the signal receiving device (par. 53 describes where during calibration mode, current connected to 14a). Bae does not teach where the reference voltage generator adjusts the reference voltage according to a voltage adjustment signal. However, Takimoto (US 5,966,003) describes a reference voltage generator adjusting the reference voltage according to a control input (col. 3, lines 57-65). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the reference voltage control as taught in Takimoto for the purpose of utilizing a suitable and well-known type of reference voltage generator adjustment. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the voltage adjustment signal is adjusted based on an output voltage of the equalization circuit of the signal receiving device.
Regarding claims 2-5, 7-10, 12, and 13, these claims are allowed since they depend on claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tripoli (US 2019/0222203) describes an oscillator circuit and related integrated circuit. Omori (US 2006/0097759) describes a current driver. Yaklin (US 2003/0038617) describes a self-calibrating current reference. Dasgupta (US 2003/0080807) describes a general-purpose temperature compensating current master bias circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896